ORDER

PER CURIAM.
Virginia Stephens (“Stephens”) appeals the final award of the Labor and Industrial Relations Commission (“commission”) affirming the decision of the administrative law judge (“ALJ”) awarding her compensation. Stephens claims the award was against the weight of the evidence, and she was entitled to additional medical ex*808penses. She also claims the commission erred in its determination of the percentage of permanent and partial disability Stephens suffered as a result of her injury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).